Title: Will of Abigail Adams, 18 January 1816
From: Adams, Abigail Smith
To: 



Copy Quincy 18th: January 1816.

I Abigail Adams wife to the Honble: John Adams of Quincy in the County of Norfolk, by and with his consent, do dispose of the following property.  First, that injustice may not be supposed to be done to my Sons, I have conveyed to John Quincy Adams by Deed, all my right and title in the farm given me by my Unckle Norton Quincy valued at $2200, and to my Son Thomas Boylston Adams, all my part, being one half of the Medford farm given to me, by my Honoured Father William Smith of Weymouth, which I consider of equal value with what I have given to his brother.
Having in the hands of James H Foster, as Trustee to me, Bank Stock to the amount of Four thousand dollars, perhaps more, as it was estimated by my late Trustee the Honble. Cotton Tufts Esq, lately deceased, whether more or less, I direct that it be disposed of and divided as follows.
1st: My Will is, that my Grand daughter Caroline Amelia DeWint shall have Seven hundred and fifty Dollars, exclusive of a Note of One hundred, which I gave her at her marriage, and of my clothing, a white Sattin gown and coat trimm’d with black velvet.
2d I give to my Neice Louisa Catharine Smith, a Note of hand given me by my Son John Quincy Adams, part of which is paid; the remainder, being over Twelve hundred dollars, I give to her and leave in her possession, and have written to him concerning it.  I also give her the Bed Matress and Curtains, 1 pair Blankets, Counterpane Looking-Glass, belonging to her chamber, and twenty-Dollars to buy Chairs.  Also 2 pair good-sheets and pillow-cases.  Also a purple Sattin, spotted gown, and a Green Irish Tabinet gown and coat; Also a flesh-coloured-Sattin, my black lace cloak and my white lace Shawl, which she worked for me, and any of my common cloaths, which she may wish to take.
3. I give to my Grand daughter, Susanna B Adams, Seven-hundred and fifty dollars and my gold watch, and the upper part of my pearl ear rings; my white Sattin gown and coat trim’d with silver, a blue lutestring gown, and half of a gown trim’d with gold trimming, being a Lace Muslin; also a Scarlet Sattin.
4: I give to Abigail Louisa Smith Johnson, Five hundred dollars and a clay-coloured silk gown, and ten dollars for a Ring, and the other half of the lace Muslin.
5 I give to my grand daughter Abigail Smith Adams and Elizabeth Coombs Adams, Four hundred dollars each; and each a share in the Weymouth Bridge, and to each the drop of my Pearl Ear-ring, and my gold necklace between them.
6th: I give to my Son John Quincy Adams a ring with my Unckle Quincy’s hair and name, and I give to Catharine Louisa Adams, his wife, one hundred and fifty dollars and ten dollars for a Ring.
7. I give to Sarah Adams, Widow of my Son Charles, one hundred and fifty dollars; in lieu of clothing I give the fifty dollars and ten dollars for a ring.
8 I give to Ann Adams wife of my son Thomas B Adams, One hundred dollars. A black silk gown and coat-red spots; A garnet Sattin gown and a white lutestring gown and coat, and one share in the Weymouth Bridge.
9. I give to my Sister in Law Catharine Louisa Smith, Fifty dollars for mourning, and a changeable silk gown and coat. Also my black silk Cloak.
Item. I give to my Neice Mary Turner, Widow of Elisha Turner, Seventy five dollars and a black-silk gown.
Item. I give to Lucy Greenleaf wife of John Greenleaf, a Ring given me by Abby Shaw with my Sister Peabody’s hair, and a Ring with my Aunt Smith’s hair, given me by Mrs: Hall, and my black-silk-gown twill’d and garnet striped Sattin.
Item. I give to Charlotte Bailey and to Harriet Welsh a piece of Sattin to be divided between them; it being a piece which I bought of their Mother.
Item. I give to Abigail Smith Shaw a brown Sattin gown and return to her the pin she gave me with her Unckle & Aunt Cranch’s hair.
Item I give to Elizabeth Foster my Neice, wife of James H Foster a light brown lutestring gown and a ring.
Item. I give to Rebecca Dexter wife of Richard Dexter, Thirty dollars in token of her faithful Nursing me in various sicknesses.  I also give her a brown silk gown, like one I divided with Louisa.  Item, I give to Esther Briesler, Twenty Dollars and a led-coloured silk lutestring gown
Item. I further give to my Neice Louisa C. Smith, one share in Haverhill Bridge, and to Susanna B Adams, one share in Haverhill bridge.  I also give one share in Weymouth bridge to my Son John Q Adams and one to my son Thomas B Adams.
To any of the girls who may live with me at my decease, I give each a Calico-gown to be chosen out of mine which I leave and ten dollars in money.
My will is that all my clothing—body linen &ca not already named shall be equally divided between my five Grand daughters and Louisa C Smith, Caroline Amelia DeWint, Susanna B Adams, Abigail Louisa Smith Johnson, Abigail Smith Adams, & Elizabeth Coombs Adams, and the same, if any Surplus of money remain.
I request my Son Thomas B Adams to take upon himself the payment of these Legacies, from thenow in the hands of Mr James Hiller Foster of Boston Trustee to Abigail Adams; and Louisa Catherine Smith will deliver the clothing agreeable to my request.
I hope that no unkind or hard thoughts will be entertained that I have given to Louisa more than the rest.  Her case is peculiar, having no relative or the upon her Mother’s side but a Sister. I commend her to the kindness of my children.


Abigail AdamsIt is my request to my dear Husband, that the old Silver Tankard given me by my Father as a piece of family plate, may be given to our Son Thomas B Adams. The Quincy Tankard, I hope, will go with its name to our Son JQ Adams.
   NB. The name of Abigail Smith Shaw, is intended for Abigail Adams Shaw, now Mrs: Felt. Note by T.B Adams.

